UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):November 9, 2012 Brekford Corp. (Exact name of registrant as specified in its charter) Delaware 000-52719 20-408662 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 7020 Dorsey Road, Hanover, Maryland (Address of principal executive offices) (Zip Code) (443) 557-0200 (Registrant’s telephone number, including area code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02.Results of Operation and Financial Condition. On November 9, 2012, Brekford Corp. issued a press release describing its financial results for the three and nine months ended September 30, 2012.A copy of the press release is furnished herewith as Exhibit 99.1. The information contained in this Item 2.02 and in Exhibit 99.1 shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or incorporated by reference in any filing under the Securities Act of 1933, as amended (the “Securities Act”), or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. ITEM 9.01.Financial Statements and Exhibits. (d)Exhibits. The exhibits furnished with this report are listed in the Exhibit Index which immediately follows the signatures hereto, which Exhibit Index is incorporated herein by reference. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BREKFORD CORP. Dated:November 13, 2012 By: /s/ C.B. Brechin C.B. Brechin Chief Executive Officer and Chief Financial Officer 3 EXHIBIT INDEX Exhibit No.Description 99.1Press release dated November 9, 2012 (furnished herewith). 3
